Title: From Thomas Jefferson to Patrick Kennan, 13 November 1793
From: Jefferson, Thomas
To: Kennan, Patrick



Sir
Germantown Nov. 13. 1793.

I have duly received your favor of Sep. 19. with the copy of your account shewing the amount of stock which you hold for Mr. Short, as also a balance of 50.17 D. cash and a further sum of 109.83 D. the
 
quarter’s interest then due. Finding that Mr. Short possesses stock in Richmond also, and concluding it best to bring the whole to Philadelphia, I have lodged in the Treasury office there the original power of attorney under which I act for Mr. Short, and of which, for your justification, I send you a copy authenticated by the Secretary of the treasury, and have now to ask the favor of you to apply to the office of the Commissioner of loans at New York, and to have the necessary acts done there and forwarded here, for transferring the said stock from the books of that office to those of the general office here, with as little delay as possible, and to remit to me the two sums of cash abovementioned in safe paper, on the receipt of which I will send you a sufficient voucher. I am with esteem Sir Your most obedt. servt

Th: Jefferson

